COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      S.H.R. v. Department of Family and Protective Services

Appellate case number:    01-10-00999-CV

Trial court case number: 0903028J

Trial court:              314th District Court of Harris County

       Acting on the Court’s own motion, a majority of the Court has voted to grant en banc
reconsideration in this case. See Tex. R. App. P. 49.7 (“While the court has plenary power, a
majority of the en banc court may, with or without a motion, order en banc reconsideration of a
panel’s decision. If a majority orders reconsideration, the panel’s judgment or order does not
become final, and the case will be resubmitted to the court for en banc review and disposition.”).


        The Court requests a response from appellant to be filed with the Clerk of this Court no
later than August 27, 2012.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court



Date: August 10, 2012.